COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00088-CR
                               NO. 02-13-00089-CR


FRANKIE LEE WATSON                                                       APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                     ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                        MEMORANDUM OPINION1
                                     ------------

      Frankie Lee Watson appealed, and we affirmed, his convictions for

aggravated robbery with a deadly weapon. See Watson v. State, Nos. 02-11-

00040-CR, 02-11-00041-CR, 2012 WL 117931, at *1, *9 (Tex. App.—Fort Worth

Jan. 12, 2012, pet. ref’d) (mem. op., not designated for publication).

      After Watson filed another notice of appeal in both cases, we sent him a

letter stating our concern that we lacked jurisdiction over the appeals and asked
      1
       See Tex. R. App. P. 47.4.
that he, or any party desiring to continue the appeals, file a response by April 1,

2013, showing grounds for continuing the appeals or we would dismiss them for

want of jurisdiction. See Tex. R. App. P. 19.3, 44.3. No response has been filed.

Therefore, we dismiss the appeals for want of jurisdiction. See Tex. R. App. P.

43.2(f); State v. Holloway, 360 S.W.3d 480, 489 & n.59 (Tex. Crim. App. 2012)

(noting that the court of criminal appeals has “always assiduously guarded its

exclusive jurisdiction to grant post-conviction habeas corpus relief in felony

cases”).



                                                   PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 2, 2013




                                        2